Title: James Madison to Arthur S. Brockenbrough, 20 October 1830
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Ocr. 20. 1830
                            
                        
                        
                            
                        This [will] be handed to you by [James] To[dd from] Philada. who intends to enter himself a Student of the
                            University. Being young & a perfect stranger, he will need all the kindness, in getting him properly settled which
                            I well know yr. readiness to bestow in such cases. It is particularly desirable that he shd have in his dormitory an
                            advantageous associate. He proposes to attend the Schools of Ancient Languages, Modern Languages, &
                            Mathema & you will be good eno’ to introduce him to the respective Professors.
                        I find that instead of Cash he has brought a draft on the Bank at Richmond, which I hope can be readily
                            negociated in Charlottesville
                        
                            
                                J. M.
                            
                        
                    